

115 S300 IS: Sunlight for Unaccountable Non-profits (SUN) Act
U.S. Senate
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 300IN THE SENATE OF THE UNITED STATESFebruary 3, 2017Mr. Tester (for himself, Mr. Udall, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to require that return information from tax-exempt
			 organizations be made available in a searchable format and to provide the
			 disclosure of the identity of contributors to certain tax-exempt
			 organizations.
	
 1.Short titleThis Act may be cited as the Sunlight for Unaccountable Non-profits (SUN) Act. 2.Return information of certain tax-exempt organizations available in a searchable format (a)In generalSection 6104(b) of the Internal Revenue Code of 1986 is amended by striking made available to the public at such time and in such places as the Secretary may prescribe. and inserting made available to the public at no charge and in an open, structured data format that is processable by computers with the information easy to find, access, reuse, and download in bulk..
 (b)Effective dateThe amendment made by this section shall apply to returns required to be filed after the date of the enactment of this Act.
			3.Authority to disclose contributors to certain tax-exempt organizations
 (a)In generalSection 6104(b) of the Internal Revenue Code of 1986 is amended by striking Nothing in this subsection shall authorize the Secretary to disclose the name and address of any contributor to any organization and inserting In the case of any applicable organization or trust, such information shall include the name and address of any qualified contributor to such organization which is required to be included on the return and the total contributions of such qualified contributor, but nothing in this subsection shall authorize the Secretary to disclose the name or address of any other contributor to such organization or any contributor to any other organization.
 (b)DefinitionsSection 6104(b) of such Code is amended— (1)by striking The information and inserting the following:
					
 (1)In generalThe information, and (2)by adding at the end the following new paragraph:
					
 (2)DefinitionsFor purposes of paragraph (1)— (A)Applicable organization or trustThe term applicable organization or trust means any organization or trust which—
 (i)indicates on an application (or amendment to an application) for recognition of exemption from tax under section 501(a) that such organization has or plans to spend money attempting to influence the selection, nomination, election, or appointment of any person to a public office,
 (ii)asserts on a return that such organization participated in, or intervened in (including through the publishing or distributing of statements), a political campaign on behalf of, or in opposition to, any candidate for public office,
 (iii)has filed, or was required to file, a statement or report under subsection (c) or (g) of section 304 of the Federal Election Campaign Act of 1974 with respect to independent expenditures made during the taxable year, or
 (iv)has filed, or was required to file, a statement under section 304(f) of such Act with respect to disbursements for electioneering communications made during the taxable year.
 (B)Qualified contributorThe term qualified contributor means, with respect to any applicable organization or trust, any person who made aggregate contributions (in money or other property) to such applicable organization or trust during the taxable year in an amount valued at $5,000 or more..
 (c)Conforming amendmentSection 6104(d)(3)(A) of such Code is amended by striking the first sentence and inserting the following: In the case of any applicable organization or trust (as defined in subsection (b)(2)(A)), any copies of annual returns provided under paragraph (1) shall include information relating to the name and address of any qualified contributor (as defined in subsection (b)(2)(B)) to such organization and the total contributions of such qualified contributor, but nothing in such paragraph shall require the disclosure of the name or address of any other contributor to such organization or any contributor to any other organization (other than a private foundation (within the meaning of section 509(a)) or political organization exempt from taxation under section 527)..
 (d)Effective dateThe amendments made by this section shall apply to returns required to be filed after the date of the enactment of this Act.